Title: From Thomas Jefferson to Henry Knox, with Proposed Circular to the Governors of the States, 21 May 1793
From: Jefferson, Thomas
To: Knox, Henry


Sketch of a letter proposed to be written by the Secretary of war to the governors of the states, according to the ideas understood to have been expressed on the subject.

Sir
A case which has lately presented itself here, and may do the same in other parts of the union, renders it necessary for the General government to provide a remedy which may be prompt, adequate and always within reach. An armed vessel of one of the powers engaged in the present war captured the ship of another, lying within the bay of Delaware, and consequently under the protection of the US. Both duty and honor required that the government should cause the capture to be restored which the minister, residing here, of the power whose vessel committed the aggression has very readily undertaken to have done. But as this remedy may not be adapted to every case, and especially to distant ones, some other is to be resorted to of more universal application. Capture being generally the consequence of attack and combat, and that by an armed and foreign force, is, in it’s nature, a military aggression, to be repressed by the military force of the nation; and the rather as the aggressors are generally, both in power and position, beyond the coercive means of the civil authority. The standing military of the union is it’s militia, and this is every where at hand to meet every violation of the public protection. To your Excellency therefore, as the head of the militia within your state, the President of the US. commits the charge of interposing in all cases of hostility committed between the belligerent parties, within the protection of your state; desiring that you will be pleased with the aid of your militia to detain the parties first aggressing, till you can communicate the case to the President, with evidence in writing which may establish the facts for his ultimate decision thereon. This you may be assured of recieving on every occasion with all the dispatch circumstances will admit.
Th: Jefferson presents his respectful compliments to Genl. Knox and sends him the preceding sketch, drawn according to what he understood to be the sentiments of gentlemen on the subject.
May 21. 93.
